REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing matrices for performing a task.

[2]	Prior art was found for the claims as follows:
Champaneria [US 2019/0114593 A1] discloses the following claim limitations:
A device ([0054], computing device), comprising:
one or more memories ([0030], a memory); and 
one or more processors ([0030], a processor), communicatively coupled to the one or more memories ([0032], the processor reads data from a memory), to:
receive a first matrix and a second matrix ([0206], a data point matrix is compared to other data point matrices),
wherein the first matrix represents an association between a first set of parameters and a second set of parameters and the second matrix represents an association between the first set of parameters and a third set of parameters ([0017], the matrices display job candidates and corresponding data points).

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “estimate an association between the second set of parameters and the third set of parameters using a pseudoinversion network and a multiple regression procedure;
receive a set of semantic descriptions of the second set of parameters;
generate a semantic embeddings matrix based on the set of semantic descriptions of the second set of parameters;
determine a semantic similarity between parameters of the second set of parameters based on the semantic embeddings matrix;
determine a consistency error based on the semantic similarity;
generate, using a regression-based learning model technique, a third matrix representing an association between the second set of parameters and the third set of parameters based on the association and the consistency error; and
perform an action based on the third matrix”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488